NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 26, 2014* 
                                Decided December 1, 2014 
                                              
                                          Before 
 
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2060 
                                                  Appeal from the 
PAUL E. WAGNER,                                   United States District Court for the 
      Petitioner‐Appellant,                       Southern District of Indiana,   
                                                  Terre Haute Division. 
      v.                                           
                                                  No. 2:13‐cv‐416‐JMS‐WGH 
STANLEY KNIGHT, Superintendent,                    
Pendleton Correctional Facility,                  Jane E. Magnus‐Stinson, 
      Respondent‐Appellee.                        Judge. 
 
                                        O R D E R 
 
       Paul Wagner, an Indiana prisoner, appeals the denial of his petition for a writ of 
habeas corpus, see 28 U.S.C. § 2254, alleging that he was denied due process in a prison 
disciplinary hearing. Because some evidence supports the finding of guilt, we affirm. 


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2). 
No. 14‐2060                                                                              Page 2 
 
        In August 2013 Wagner covered the window to his cell at Pendleton Correctional 
Facility with a blanket. When a correctional officer reached to pull down the blanket, 
Wagner struck the palm of the officer’s right hand with a sharp object that the officer 
believed to be a razor shard. Another officer then handcuffed Wagner and searched the 
cell but did not find anything sharp. The officer who sustained the cut accused Wagner 
of slicing his hand with a razor blade and charged him in a conduct report with battery 
with a weapon. 
         
        At his disciplinary hearing, Wagner denied cutting the officer’s hand and 
maintained that he had no sharp object, but the hearing officer found him guilty based 
on the conduct report, other staff reports, and a photograph of the officer’s injury. 
Wagner was disciplined with one year of disciplinary segregation, a loss of 337 days’ 
good‐time credit, a demotion in his credit‐earning class, and a written reprimand. 
Wagner submitted consecutive administrative appeals, arguing that the evidence was 
insufficient to find him guilty of battery with a weapon when a weapon was never 
found, but both appeals were denied. 
         
        Wagner then petitioned under § 2254 for a writ of habeas corpus, arguing that he 
was sanctioned without due process because no evidence supported the discipline. The 
district court denied his petition, largely on the basis that the conduct report and a 
photograph of the officer’s injured hand provided sufficient evidence to support the 
hearing officer’s finding of guilt.   
         
        On appeal Wagner presses his claim that the evidence was insufficient to find 
him guilty. But due process requires only “some evidence” to support the hearing 
officer’s decision, Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 
(1985); see Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003), and we agree with the 
district court that the hearing officer’s determination was supported by the conduct 
report, see McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999), and the photograph of 
the cut on the officer’s hand. Even if the razor blade was never recovered, these 
materials provide “some evidence” to uphold the discipline. 
         
        Wagner also argues that the district court erred by refusing to consider two 
affidavits from fellow prisoners who asserted that a sharp object was never found in his 
cell. But the fact that no weapon was recovered is not disputed, so neither affidavit 
undermines the reliability of the evidence (e.g., conduct report, photograph) on which 
the hearing officer did rely. See Pannell v. McBride, 306 F.3d 499, 503 (7th Cir. 2002); 
Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). 
No. 14‐2060                                                                         Page 3 
 
       Wagner finally asserts that the prison should have conducted a full investigation 
because prison policy requires an investigation when an employee is assaulted and 
seriously harmed. But this claim does not bear on whether the disciplinary hearing 
comported with due process, and in any event it is a state‐law claim that is not 
cognizable on federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991); 
Hayes v. Battaglia, 403 F.3d 935, 939 (7th Cir. 2005). 
                                                                                           
                                                                              AFFIRMED.